Citation Nr: 0329621	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  00-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, 
claimed as a residual of Agent Orange exposure during 
service.

3.  Entitlement to service connection for service connection 
for a left leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1960 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

A hearing was held in May 2001 before Bettina S. Callaway, a 
Veterans Law Judge sitting in Pittsburgh, Pennsylvania, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.

In a July 2001 decision, the Board reopened the issues of 
entitlement to service connection for a skin disorder, 
claimed as a residual of Agent Orange exposure during 
service, and for a left leg disorder.  The Board then 
remanded these two issues, as well as the issue of 
entitlement to service connection for PTSD, for further 
development.  The case has returned for appellate decision.

The Board will address the issue of entitlement to service 
connection for a skin disorder, claimed as a residual of 
Agent Orange exposure during service and a left leg disorder 
in the REMAND section of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran does not have either a clear diagnosis of 
PTSD or a diagnosis in accordance with section 4.125 of VA 
regulations.


CONCLUSION OF LAW

Service connection for PTSD is not warranted in this case. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) overruled in part by Kuzma 
v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003); 
VAOPGCPREC 11-2000 (Nov. 27, 2000) (determining that the VCAA 
is more favorable to claimants than the law in effect prior 
to its enactment).  As discussed below, VA fulfilled its 
duties to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In the statement of the 
case, a July 2001 Board Remand, an April 2002 letter from the 
RO, and a June 2003 supplemental statement of the case, VA 
informed the appellant of the type of evidence needed to 
substantiate his claim for PTSD.  The appellant was also 
advised that VA would assist in obtaining identified records, 
but that it was appellant's duty to provide enough 
information for VA to obtain the records.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the statement of the case, 
the supplemental statements of the case, the Board remands, 
and the letters from the RO informed the appellant of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

As for VA's duty to obtain any medical examinations, which 
was fulfilled by providing a VA examination to the appellant 
in April 2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Applicable Law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. 101(16), 1110 (West 2002). 
During the pendency of this appeal, regulations pertaining 
specifically to service connection for PTSD were revised. See 
Karnas, 1 Vet. App. 312-13 (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise).

Prior to June 18, 1999, section 3.304(f) of VA regulations 
provided that service connection for PTSD required (1) 
medical evidence establishing a clear diagnosis of the 
condition; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.P, 
3.304(f) (1998); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). 
In June 1999, the provision of section 3.304(f) were revised 
and now provide that service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
section 4.125(a) of VA regulations; (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor actually occurred. 38 C.F.R. 
3.304(f) (2004). Section 4.125(a) of VA regulations provides, 

If the diagnosis of a mental 
disorder does not conform to DSM-IV 
or is not supported by the findings 
on the examination report, the 
rating agency shall return the 
report to the examiner to 
substantiate the diagnosis.

38 C.F.R. 4.125(a) (2003).

With regard to the criterion of 3.304(f) that requires 
credible supporting evidence that the claimed in-service 
stressor actually occurred, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy." 38 U.S.C.A. 1154(b) (West 
2002). Prior to the revisions to the regulations, the United 
States Court of Appeals for Veterans Claims (Court) stated,

Where it is determined, through 
recognized military citations or 
other supportive evidence, that the 
veteran was engaged in combat with 
the enemy and the claimed stressors 
are related to such combat, the 
veteran's lay testimony regarding 
claimed stressors must be accepted 
as conclusive as to their actual 
occurrence and no further 
development for corroborative 
evidence will be required, provided 
that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or 
hardships of [combat] service.

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. 
1154(b) (West 2002); 38 C.F.R. 3.304(d), (f) (1998).

However, where VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred. 
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records. 38 C.F.R. 3.304(f) (1998); Doran v. Brown, 6 Vet. 
App. 283, 289 (1994); Zarycki, 6 Vet. App. at 98.

Similarly, the revisions to 3.304(f) provide,

If the evidence establishes that the 
veteran engaged in combat with the 
enemy and the claimed stressor is 
related to that combat, in the 
absence of clear and convincing 
evidence to the contrary, and 
provided that the claimed stressor 
is consistent with the 
circumstances, conditions, or 
hardships of the veteran's service, 
the veteran's lay testimony alone 
may establish the occurrence of the 
claimed in-service stressor.

38 C.F.R. 3.304(f) (2003).





III.  Analysis

The evidence of record does not reflect a diagnosis of PTSD.  
The Board notes that the veteran has contended that he 
experienced stressful events while serving in the Republic of 
Vietnam.  The Board notes that in July 1967, it is documented 
that the veteran participated in operations against hostile 
forces in Da Nang from March 1967 to April 1968.  This 
evidence does not, by itself, prove that he served in combat.  
The veteran's service records are negative for combat awards, 
citations, or treatment for combat wounds.  

In February 1974, a VA inpatient record indicates that an 
examiner diagnosed the veteran with a depressive neurosis, 
and the veteran remained an inpatient for 4 days.  This 
evidence is negative for findings of a relationship between 
the depressive neurosis and the veteran's service.

The VA outpatient treatment notes from the mid-1980s are not 
relevant to this issue on appeal because they reflect 
treatment for regarding general complaints, unrelated to 
PTSD.

In April 1997, the veteran submitted a PTSD questionnaire.  
In it, the veteran recounted that while in the Republic of 
Vietnam he traveled from place to place as a troubleshooter, 
staying no more than a few days at a time at any one 
location.  He was in supply administration, and he recalled 
encountering enemy ambushes.  Several of his buddies were 
killed or seriously wounded.  He complained that he currently 
had difficulty sleeping due to nightmares about Vietnam.  

According to a VA outpatient treatment record in March 2000, 
the VA examiner concluded that the veteran had "sub-
threshold" PTSD.  The examiner noted some symptoms that 
could be expected with someone serving in a war zone, but it 
appeared that the veteran had adjusted well. 

In an April 2003 VA PTSD examination report, the examiner 
diagnosed a dysthymic disorder and alcohol abuse by history.  
The examiner commented that there appeared to be no evidence 
to suggest a diagnosis of PTSD. The veteran did not describe 
traumatic experiences in the Republic of Vietnam that would 
meet the criterion for a diagnosis of PTSD according to DSM-
IV.  By the veteran's report, he was never involved in direct 
combat, and his MOS as a supply clerk generally kept him out 
of harms way throughout his tour.  The veteran did not report 
symptoms that met the criteria for a diagnosis of PTSD.  

The March 2000 VA outpatient examiner's finding that the 
veteran had "sub-threshold" PTSD is not a clear diagnosis 
of PTSD.  38 C.F.R. § 4.125.

Accordingly, service connection may not be granted for PTSD 
because neither a clear diagnosis of PTSD nor a diagnosis in 
accordance with section 4.125 of VA regulations is shown. 38 
U.S.C.A. 1110, 1131 (West 2002); see Degmetich v. Brown, 104 
F. 3d 13 28 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  The Board finds the conclusions reached by the VA 
examiner in April 2003 compelling because it is based on a 
review of the evidence of record and an examination of the 
veteran.

The veteran contends that he developed PTSD as a result of 
his military service.  Medical expertise is required to 
causally relate the origin of a current disability to the 
veteran's military service.  Whether certain symptoms can be 
said with any degree of medical certainty to be early 
manifestations of a disorder first diagnosed years later is a 
medical question requiring medical evidence for its 
resolution.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also Clyburn v. West, 12 Vet. App. 296 (1999). 

The Board has considered numerous written statements from the 
veteran, a transcript of a May 2001 hearing before the 
undersigned. The veteran is not medically trained, and thus 
his testimony and written statements lack probative value.  
See Espiritu.  While he is competent to attest to matters 
susceptible to lay observation, as a lay person, he is not 
competent to provide an opinion requiring medical expertise, 
such as an opinion that a current an acquired psychiatric 
disorder is etiologically related to a disease or incident 
during service. See Espiritu.

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue. However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for PTSD is denied.


REMAND

In order to comply with the decision of the Court in 
Quartuccio, 16 Vet. App. 183, the veteran should be notified 
of the evidence and information for which he is responsible 
and that which VA is responsible for his claims of 
entitlement to service connection for a skin disorder, 
claimed as a residual of Agent Orange exposure during 
service, and for a left leg disorder.  While veteran was 
furnished with an April 2002 letter addressing the VCAA, this 
letter did not specifically inform the veteran of the 
evidence necessary to substantiate a claim for service 
connection for a skin disorder, claimed as a residual of 
Agent Orange exposure during service, or a left leg disorder, 
which are presently on appeal.  In contrast, the RO issued a 
separate VCAA letter to the veteran in April 2002, which 
informed the veteran of the evidence necessary to prove a 
claim for service connection for PTSD.  The Board no longer 
has authority to attempt to cure VCAA deficiencies.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, a remand in 
necessary to ensure compliance with the provisions of the 
VCAA, VA implementing regulations, and the Court's decision 
in Quartuccio.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
letter is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs; and any 
other applicable legal precedent are 
fully complied with and satisfied, 
including informing the veteran of the 
period of time which he has to submit 
additional evidence.

?	Particularly, the RO must notify 
the veteran as to what evidence 
is needed to support the claim, 
what evidence VA will develop, 
and what evidence the veteran 
must furnish to warrant service 
connection for a skin disorder, 
claimed as a residual of Agent 
Orange exposure during service, 
and for a left leg disorder.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



